UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (Registrant's telephone number, including area code): (414) 765-6609 Date of fiscal year end:September 30, 2012 Date of reporting period:September 30, 2012 Item 1. Reports to Stockholders. Poplar Forest Partners Fund A Series of Advisors Series Trust www.poplarforestfunds.com Annual Report September 30, 2012 POPLAR FOREST PARTNERS FUND October 1, 2012 To my partners, Our recent investment results have been mixed, with some months having positive returns and others, negative returns.For the fiscal year ended September 30, 2012, the Fund’s return (with sales load) was 17.92%, though it underperformed its benchmark, the S&P 500® Index.Please see the performance table below.Our “old technology” holdings were among the biggest detractors from our results during this period, a group that included Electronic Arts Inc. (down 38%), R.R. Donnelley & Sons Co. (down 25%), Hewlett-Packard Co. (down 24%) and Staples, Inc. (down 13%).We enjoyed the biggest positive contributions from our financial services investments, particularly Lincoln National Corp. (up 55%), and Bank of America Corp. (up 44%) as well as substantial gains from General Electric Co. (up 49%) and Whirlpool Corp. (up 49% from cost).The Whirlpool position was initiated during the fiscal year. Average Annual Total Returns as of September 30, 2012 Since Inception 1 Year (12/31/09) Poplar Forest Partners Fund: Class A shares; with load +17.92% +5.36% Class A shares; without load +24.14% +7.36% Institutional Class shares +24.45% +7.62% S&P 500® Index +30.20% +12.08% Expense Ratio Class A Shares: 1.61% Gross: 1.25% Net of fee waiver Expense Ratio Institutional Class Shares: 1.36% Gross; 1.00% Net of fee waiver Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 877-522-8860.Performance for Class A shares with load reflects a maximum 5.00% sales charge.Class A shares without load does not take into account any sales charges which would reduce performance.Expense Ratio, net of fee waiver, reflects contractual fee waiver in effect through at least 1/28/2013. During the fiscal year, we initiated investments in The Allstate Corporation, AIG International Group, Inc., Baker Hughes Inc., Eli Lilly & Co., Whirlpool Corp., WPX Energy Inc. and Xerox Corp. while liquidating our investments in Apollo Group Inc., Bristol Myers Squibb Co., Cintas Corp., Dean Foods Co. and Axis Capital Holdings Ltd.With the exception of Apollo, we liquidated these positions at a profit.Apollo was an investment with which we had mixed results; while some of our shares were sold at a profit, more of them were sold at a loss.We underestimated the enrollment headwinds faced by the company, and after gathering thesis disconfirming data, we admitted defeat, took our losses and redeployed the funds. 2 POPLAR FOREST PARTNERS FUND I believe a contrarian, price-sensitive investment program can deliver superior long-term results.However, this approach can lead to extended periods, like the last 18 months, when our portfolio decisions look misplaced.While I hope we’ve seen the worst of this cycle, groupthink on interest rates and “old technology” stocks may be with us a bit longer.If interest rates move lower, then our portfolio may produce disappointing results.If investors continue to believe that Apple, Google and Amazon will take over the world, then our portfolio may produce disappointing results.But when the consensus thinking changes, I believe we will all be pleased with the results of our patient, long-term investment program. Our investment process was developed two decades ago and it reflects the many lessons I’ve learned in over thirty years of personal and professional investing.Investing is far more than a profession concentrated on facts and figures; it also involves psychology and, in my opinion, practitioners benefit from wide-brained thinking that is not bounded by conventional wisdom.And while it may not seem obvious content for an investment letter, I would like to share with you some of my experience from a Kenyan safari I enjoyed last summer.Safari has long been on my bucket list and this trip exceeded my lofty expectations.Being able to journey so far from our office in Pasadena is a testament to the quality of the team we have assembled after five years in business.From my personal journal: “I have struggled to put into words my safari experience.In the same way the thousands of pictures we’ve taken will fail to capture the majesty of the land and animals, so too will my words fail to adequately capture my feelings.The best descriptor I have is serenity.The carefree feeling of standing on a Land Rover’s seat with my head and chest in the open air on game drives and the relaxation of sitting by the end of day campfire brought a peace and tranquility I haven’t experienced for 20 years.Quality time with family and without electronics created memories that will last a lifetime. In the end, I achieved a oneness with the land, animals, people and this simple and unhurried lifestyle that is such a contrast to our hectic and modern life in California.The peace I felt riding through this country is akin to that I feel around the ocean.There is a vastness that brings a calmness to life; the worries of the modern era are gone – the days of the week do not matter.Our daily schedule was driven by the sun and animal sightings, not by entries in Microsoft Outlook.The world continued to spin despite our not having email or Facebook. The highlights of the trip were time in the Samburu and in the Masai Mara.The Samburu is dry, rocky and windy, yet it sports many shrubs and small trees.Most of these trees and shrubs are covered in thorns, some of which grow three or more inches long.As we drove into the Buffalo Springs game park, I wondered why we would possibly spend any time in this barren land then I saw the river. They say water is the source of life and that is certainly the case in the Samburu.For roughly 200 yards on either side of the Ewaso River, there is 3 POPLAR FOREST PARTNERS FUND lush grass and vegetation that supports a robust ecosystem.We predominately saw elephants, baboon, Grant’s gazelle, impala, oryx and many species of bird. The Masai Mara shares its southern border with the northernmost edge of Tanzania’s Serengeti.In August, the savannas of the Mara are oceans of golden grass teeming with schools of wild animals.We had blue skies, light breezes and very agreeable temperatures outside the noon to four o’clock window.The days are oh so peaceful; not quiet, but peaceful.In contrast, the night is the time of terror when predators go out in search of prey.Many nights we heard hyenas calling out for a nighttime hunting party.We saw the four major predators in the Mara: lion, cheetah, leopard and hyena.Still, the mass of animals were wildebeest and zebra – we saw hundreds of thousands of wildebeest on their migration north from the Serengeti.” The wildebeest migration has been deemed one of the “Seven New Wonders of the World.”The migration is led by zebras who first feel the need to move north from the Serengeti in search of fresh grass and water.During the migration, the animals face many dangerous predators, particularly as they cross the Mara River.By working together, the herd minimizes their losses to predators, but the group consumes so much grass they have to stay on the move.The wildebeest have learned, as the saying goes, that there is safety in numbers. While there is safety in numbers, not all the animals are equally safe.The first zebras and wildebeest to migrate get the best grass and water, but as first movers, they are also particularly vulnerable to predators.The animals in the mass of the migration are most safe, but the quality of grass is a bit lower than that enjoyed by the first movers.The stragglers are the ones I feel sorry for – they are vulnerable to predators and they get the poorest, most trampled grass. Herd Behavior Versus the Madness of Crowds The behavior of wildebeest during the migration brought to mind the herd behavior of investors.Like the wildebeest, our ancestors learned that there is safety in numbers.In the same way the first moving wildebeest bear the highest risk while getting the greatest reward, investors who first identify a new trend often earn out-sized returns.As the masses follow, the returns are dampened, but the improved safety of the group balances that out.By the end, the stragglers appear to bear risk equal to the first movers, but with the least reward. This line of thinking led me to revisit the classic investment tome Extraordinary Popular Delusions & The Madness of Crowds by Charles Mackay, first published in 1841.What follows is an excerpt from the Foreword to my copy of the book, a re-print from 1989.These comments were made by legendary investor John Templeton: “Although he wrote in the 1840s about public fiascos that are now distant history, Charles Mackay teaches us some important lessons that apply to investor behavior today.Basing our investment decisions on the actions of the crowd can be a disastrous gamble.And in this case, the ‘crowd’ may well include money managers and analysts well-schooled in investment theory. 4 POPLAR FOREST PARTNERS FUND A contemporary social psychologist uses the term ‘groupthink’ to describe the modern manifestation of crowd madness.Groupthink represents the prevailing beliefs and rationalizations that all too often influence the decisions even of experts.Their investment advice is shaped by the opinions of others, not by the rigors of their own independent analysis. My own philosophy has long been that any individual with God-given intelligence, independence of mind, and patience can avoid the mistakes made by many of those experts who are swayed by the emotions of the crowd.I have always maintained that the best buying opportunities come at what appears to be the worst times. It takes patience, discipline and courage to follow the ‘contrarian’ route to investment success: to buy when others are despondently selling, to sell when others are avidly buying.However, based on half a century of experience, I can attest to the rewards at the end of the journey.The best way for an investor to avoid popular delusions is to focus not on the outlook but on value.” While I do not yet have John Templeton’s fifty years of experience, my thirty years of personal and professional investing supports his observations.I am a contrarian and I believe that approach can produce superior long-term investment results.As Mr. Templeton said, the best course is to “focus not on the outlook but on value.”Said another way, the price of an investment has a material impact on its future return – price matters. What Must We Believe? – Reverse Engineering The real challenge to investing is that returns are driven by future outcomes that aren’t knowable in advance.I find great folly in the tremendous faith investors place in their outlook for an unknowable future.History is replete with examples of misplaced forecasts.While polls can tell us who might win a presidential race, a famously errant prediction was the Chicago Tribune’s 1948 front page headline: “Dewey Defeats Truman.”Conventional wisdom and polling data gave the paper enough confidence to print their paper early; they have lived with the gaffe ever since. While the conventional wisdom is often right, identifying errors or extremism in the thinking of the group can lead to investment opportunity.I have discovered all too well the dangerous hubris of forecasting and learned early in my career that financial models could be engineered to deliver a wide range of potential values for an investment.With that knowledge in hand, I have tried to focus on analytical approaches that aren’t as dependent on precise predictions – I am a value investor. In contrast to trying to out-forecast the competition, we try to out-analyze them.We do this by reverse engineering stock prices.We start with a simple question: at the current price, what must we believe for this to be a good investment?We then compare the assumptions required to generate a satisfactory return to the range of potential future outcomes we can imagine.We also explore the downside risk of bearish scenarios and the upside of more bullish circumstances.We prefer investments that appear to have limited downside and attractive upside potential. 5 POPLAR FOREST PARTNERS FUND At the present time, there appear to be two areas where groupthink has taken good ideas to an extreme: treasury bonds and “old technology.”These ideas made sense when they were first envisioned, but we seem to have gotten to a place where prospective returns look as poor as grass feasted on by a million wildebeest. Treasury Bonds – Is Deflation Possible?Probable? I will acknowledge that there is a scenario where buying a 10-year Treasury bond could be a good idea.The answer to “what must we believe” with respect to Treasuries is simple.IF the U.S. Government has no credit risk and IF we experience a decade of deflation, then buying a 10-year Treasury bond at the current 1.7% yield to maturity would likely be a good investment.In simple terms, investing $10,000 in a security yielding 1.7% per year would produce $11,836 after 10 years.If a decade of deflation results in prices being lower in 2022 than they are today, then an investor who turned $10,000 into almost $12,000 will be well ahead.Such an outcome is certainly possible – just look at Japan – but is it probable? I do not think deflation is probable.As I think about the future, I am more worried that we will have to combat inflation, not deflation. In January 2012, the U.S. Federal Reserve announced a formal inflation target of 2% per year.Despite lackluster economic growth and high unemployment, U.S. consumers have experienced inflation of 1.7% over the last 12 months (as measured by the Consumer Price Index) – on a “core” basis (excluding food and energy), inflation has been even higher: 1.9%.Despite inflation near the stated 2% target, the Federal Reserve recently announced a new round of “Quantitative Easing” to further stimulate the economy - this should produce higher inflation than we are currently experiencing.Current data does not suggest deflation as a likely outcome. Source: Intrinsic Research 6 POPLAR FOREST PARTNERS FUND As the graph above indicates, for roughly a year, 10-year Treasury bonds have been priced to produce a yield lower than the “core” rate of inflation – a negative real yield.This only makes investment sense if investors expect inflation to disappear.If the Federal Reserve keeps printing money until they engineer inflation at least equal to their targeted 2% level, and if the real yield returns to the historic level of at least 2%, then Treasury bond prices would need to fall to drive yields higher.If rates rose from the current 1.7% to a hypothetical 4%, they would still look low relative to history.Such an increase in interest rates would likely produce disappointing results for investors in fixed income securities and in traditionally defensive, high yielding stocks such as telecommunication, utility and consumer staples companies. We have struggled to find value in the traditionally defensive parts of the market and for some time now we have had no exposure to utility, telecommunications or consumer staples stocks.At the same time, we’ve had an easy time finding what we believe are attractive financial service company investments and the sector accounts for roughly one quarter of our portfolio.We believe the earnings of financial services companies should benefit from lower operating and credit costs and higher interest rates.I don’t know when or by how much, but I believe interest rates will be materially higher in the future than they are today.If our independent analysis of each of the financial service companies we own is correct and if interest rates rise, then our portfolio should be well positioned. “Old Technology” – A “Structural” Short In some ways, the current environment reminds me of the late 1990s.Then, all the talk was of a new era of productivity driven by market leading companies’ embrace of “new” technology.The Internet was expected to change the world (and it did).Investors responded to this forecast by fearlessly buying “new economy” stocks because they seemed like a sure thing.In those days, Yahoo was the king of the “search.”Online grocer Webvan was going to destroy the traditional “brick and mortar” grocery business.Internet media was predicted to kill the newspaper business. In the late 1990s, groupthink led to delineation between “new economy” and “old economy” stocks.In much the same way as the “Nifty 50” stocks in the late 1960s, groupthink simplified stocks into groups that could be owned and avoided for “structural” reasons; the world was changing and companies were either clear winners or clear losers.Investing seemed easy: buy the winners and sell the losers. The thinking that leads to this behavior can be rational.Warren Buffett talked about the difficulty of picking winners, but he also offered backing for what I am now referring to as “structural” shorts.Here is an excerpt from an interview he did with Fortune in 1999: “Well, I thought it would be instructive to go back and look at a couple of industries that transformed this country much earlier in this century: automobiles and aviation. 7 POPLAR FOREST PARTNERS FUND All told, there appear to have been at least 2,000 car makes, in an industry that had an incredible impact on people’s lives. If you had foreseen in the early days of cars how this industry would develop, you would have said, ‘Here is the road to riches.’ So what did we progress to by the 1990s? After corporate carnage that never let up, we came down to three U.S. car companies – themselves no lollapaloozas for investors. So here is an industry that had an enormous impact on America – and also an enormous impact, though not the anticipated one, on investors. Sometimes, incidentally, it’s much easier in these transforming events to figure out the losers. You could have grasped the importance of the auto when it came along but still found it hard to pick companies that would make you money. But there was one obvious decision you could have made back then – it’s better sometimes to turn these things upside down – and that was to short horses. Frankly, I’m disappointed that the Buffett family was not short horses through this entire period.” Conceptually, the idea of the Internet changing the world was correct; picking winners and losers was far more difficult.Yahoo was dethroned by Google.Webvan went bankrupt in 2001.Safeway and Kroger have continued to prosper and their biggest competitive threat has come from Wal-Mart and Target, not from an online grocer.And while the Internet has fundamentally changed the newspaper business, Gannett, the largest newspaper publisher in the U.S., has remained profitable and has continued to generate free cash flow that has been used to reduce debt and pay dividends.I’m reminded of the quote oft attributed to Mark Twain: “The reports of my death are greatly exaggerated.” Admittedly, being an investor in Gannett has been a wild ride.Gannett shares currently sell for around $18 each.For the investor who paid over $80 for a share of Gannett in 2003, Gannett has been a horrific investment.For the investor who paid less than $3 a share in 2008, Gannett has been a terrific investment.The facts are not in dispute; the Internet has created structural problems for the newspaper business.However, those problems were well known and at the lows in 2008, they were more than amply reflected in the stock price.Though the Internet has continued to take market share from the newspaper industry, those who bought Gannett shares at single digit prices were still able to make very attractive returns on their investment – price matters. Given this discussion of Gannett, you may assume we invested in the company; we did not.We analyzed it several times and simply couldn’t get comfortable with the long-term structural changes wrought by the Internet – in essence, we agreed with the consensus.At Poplar Forest, we aren’t contrarian merely to be different, we make contrarian investments when we disagree with the collective wisdom of the market and/or think the price reflects more than a fair share of potential bad news. This brings me to the second big mispricing I see in the market today – the valuation of personal computer (pc) and printing companies.Borrowing from Warren Buffett, 8 POPLAR FOREST PARTNERS FUND investors appear to have concluded that Apple’s iPad is a Model T Ford while the pc and printing businesses are the equivalent of the horse and buggy industries.Could this conclusion be correct?Certainly.Is it probable?I’m not so sure.Is it already reflected in stock prices?I think so. I think the most interesting current example of groupthink regarding pcs and printing is Hewlett-Packard (HP).Hewlett-Packard shares are currently priced at $17.So far this year, the company has reported adjusted earnings of around $3 per share and they continue to expect earnings for the year to be around $4 per share.At the current price, the stock is valued at 4.25x earnings.This is the single cheapest stock I have ever owned. At this price, our analysis suggests investors have placed a $0 value on HP’s pc and printing businesses.HP has leadership positions in these two lines of business.Both businesses are profitable and they generate attractive free cash flow.Even if these businesses were to decline by 10-20% per year, they would still be worth much more than $0.What must we believe for HP to be a good investment?Not much; I see a very high likelihood the future will be better than most investors expect. We currently do not own Apple, Google or Amazon – the perceived winners in the ongoing structurally shifting technology industry.We do own a collection of “old technology” companies (HP, Xerox, Microsoft, RR Donnelley and Staples) whose prices reflect an overly pessimistic view of the future, in our opinion.We don’t believe these “old technology” companies are going to produce great revenue growth, but to rephrase Twain, we believe the reports of their death are greatly exaggerated. Outlook While I remain optimistic about the long-term opportunity we are presented with today, I continue to believe we will have to continue living with an environment of one step back for every two steps forward.We are currently invested in 30 companies that collectively trade at a more than 20% discount to the broad market’s p/e ratio.While stock prices have increased impressively from the lows of three years ago, we continue to view stocks as being attractive relative to other investment alternatives as we believe investor fear and uncertainty remain elevated.As the old saying goes, we expect the market to continue to climb a wall of worry. As John Templeton said, “it takes patience, discipline and courage to follow the ‘contrarian’ route to investment success.”We have patience, we have a disciplined investment process and we are not afraid to make investments that are contrary to the perceived wisdom of the crowd.Like the zebras who lead the wildebeest migration, we see a vast savannah of fresh grass and clean water ahead.We have followed this route before and we believe we are leading our herd safely to prosperity.We are keeping careful watch for predators. Poplar Forest Capital LLC is now five years old and I am very pleased with what we have accomplished.We’ve built a great investment team and we’ve attracted a 9 POPLAR FOREST PARTNERS FUND wonderful group of client partners who share our long-term focus.We are optimistic about the future and we are glad that you have joined us on this journey.Since my last letter, we’ve had a number of new client partners join us.To all of our new client partners, I say: “Welcome aboard!”And, as always, I want to thank each of you for the trust you’ve placed in us. J. Dale Harvey Mutual fund investing involves risk. Principal loss is possible. The Fund invests in medium-sized companies, which involve additional risks such as limited liquidity and greater volatility. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Fund holdings and sector allocations are subject to change at any time, and should not be considered a recommendation to buy or sell any security. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. The S&P 500® Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. It is not possible to invest directly in an index. Free cash flow is revenue less operating expenses including interest expenses and maintenance capital spending.It is the discretionary cash that a company has after all expenses and is available for purposes such as dividend payments, investing back into the business or share repurchases. The Price to Earnings (P/E) Ratio reflects the multiple of earnings at which a stock sells. The Price to Free Cash Flow (P/FCF) Ratio reflects the multiple of free cash flow at which a stock sells. Poplar Forest Capital LLC is the advisor to the Poplar Forest Partners Fund which is distributed by Quasar Distributors, LLC. 10 POPLAR FOREST PARTNERS FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at September 30, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. 11 POPLAR FOREST PARTNERS FUND EXPENSE EXAMPLE at September 30, 2012 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Poplar Forest Partners Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/12 – 9/30/12). Actual Expenses The information in the table under the heading “Actual” provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% and 1.00% per the operating expenses limitation agreement for the Poplar Forest Partners Fund – Class A shares and the Poplar Forest Partners Fund – Institutional Class shares, respectively.You will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use this information, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is different from the Fund’s actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transaction costs were included, your costs would have been higher. 12 POPLAR FOREST PARTNERS FUND EXPENSE EXAMPLE at September 30, 2012 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 4/1/12 9/30/12 4/1/12 – 9/30/12* Class A Shares Actual $ 971.70 Hypothetical (5% return before expenses) Institutional Class Shares Actual $ 973.00 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratios, multiplied by the average account values over the period, multiplied by 183 (days in most recent fiscal half-year) / 366 days to reflect the one-half year expense. The annualized expense ratios of the Poplar Forest Partners Fund – Class A shares and the Poplar Forest Partners Fund – Institutional Class shares are 1.25% and 1.00%, respectively. 13 POPLAR FOREST PARTNERS FUND Comparison of the change in value of a $1,000,000 investment in the Poplar Forest Partners Fund – Institutional Class Shares vs the S&P 500 Index Since Average Annual Total Return: 1 Year Inception1 Poplar Forest Partners Fund – Institutional Class Shares 24.45% 7.62% Poplar Forest Partners Fund – Class A Shares (with sales load) 17.92% 5.36% Poplar Forest Partners Fund – Class A Shares (without sales load) 24.14% 7.36% S&P 500® Index 30.20% 12.08% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-522-8860. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers,returns would be reduced.Class A shares may be subject to a 5.00% front-end sales load.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The S&P 500® Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. 1The Fund commenced operations on December 31, 2009. 14 (This Page Intentionally Left Blank.) 15 POPLAR FOREST PARTNERS FUND SCHEDULE OF INVESTMENTS at September 30, 2012 Shares COMMON STOCKS – 96.0% Value Administrative and Support Services – 3.7% Robert Half International, Inc. $ Chemical Manufacturing – 5.4% Abbott Laboratories Eli Lilly & Co. Computer and Electronic Product Manufacturing – 14.0% Hewlett-Packard Co. International Business Machines Corp. TE Connectivity (a) Xerox Corp. Credit Intermediation and Related Activities – 15.2% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. State Street Corp. Electrical Equipment, Appliance, and Component – 3.4% Whirlpool Corp. Furniture and Related Product Manufacturing – 1.2% Fortune Brands Home & Security Inc. (b) Insurance Carriers and Related Activities – 13.1% Aetna Inc. Allstate Corp. American International Group, Inc. (b) Lincoln National Corp. Machinery Manufacturing – 5.0% Baker Hughes, Inc. General Electric Co. Miscellaneous Manufacturing – 4.4% Baxter International Inc. The accompanying notes are an integral part of these financial statements. 16 POPLAR FOREST PARTNERS FUND SCHEDULE OF INVESTMENTS at September 30, 2012, Continued Shares Value Miscellaneous Store Retailers – 3.4% Staples, Inc. $ Oil and Gas Extraction – 0.8% WPX Energy, Inc. (b) Printing and Related Support Activities – 5.5% Avery Dennison Corp. R. R. Donnelley & Sons Co. Professional, Scientific, and Technical Services – 4.0% Omnicom Group Inc. Publishing Industries – 10.8% Electronic Arts Inc. (b) McGraw-Hill Companies, Inc. Microsoft Corp. Telecommunications – 2.6% Time Warner Cable Inc. Water Transportation – 3.5% Carnival Corp. TOTAL COMMON STOCKS (Cost $164,764,867) SHORT-TERM INVESTMENTS – 3.9% Fidelity Institutional Money Market Portfolio – Select Class, 0.16% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $7,056,250) Total Investments in Securities (Cost $171,821,117) – 99.9% Other Assets in Excess of Liabilities – 0.1% NET ASSETS – 100.0% $ (a)U.S. traded security of a foreign issuer. (b)Non-income producing security. (c)Rate shown is the 7-day yield at September 30, 2012. The accompanying notes are an integral part of these financial statements. 17 POPLAR FOREST PARTNERS FUND STATEMENT OF ASSETS AND LIABILITIES at September 30, 2012 ASSETS Investments in securities, at value (identified cost $171,821,117) $ Receivables Fund shares issued Dividends and interest Prepaid expenses Total assets LIABILITIES Payables Fund shares redeemed Due to Advisor 12b-1 fees Custody fees Administration fees Transfer agent fees and expenses Audit fees Fund accounting fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ Maximum offering price per share (Net asset value per share divided by 95.00%) $ Institutional Class Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment income Accumulated net realized gain from investments Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 18 POPLAR FOREST PARTNERS FUND STATEMENT OF OPERATIONS For the Year Ended September 30, 2012 INVESTMENT INCOME Income Dividends $ Interest Total income Expenses Advisory fees (Note 4) Administration fees (Note 4) 12b-1 fees – Class A shares (Note 5) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Registration fees Custody fees (Note 4) Audit fees Trustees fees Printing and mailing expense Legal fees Chief Compliance Officer fee (Note 4) Insurance expense Interest expense (Note 7) Miscellaneous Total expenses Less: Advisory fees waived by Adviser (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from investments Net change in unrealized depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 19 POPLAR FOREST PARTNERS FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended September 30, 2012 September 30, 2011 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain from investments Net change in unrealized appreciation/ (depreciation) on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A Shares ) ) Institutional Class Shares ) ) From net realized gain on investments Class A Shares ) ) Institutional Class Shares ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Accumulated net investment income $ $ The accompanying notes are an integral part of these financial statements. 20 POPLAR FOREST PARTNERS FUND STATEMENTS OF CHANGES IN NET ASSETS, Continued (a) A summary of share transactions is as follows: Class A Shares Year Ended Year Ended September 30, 2012 September 30, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ Institutional Class Shares Year Ended Year Ended September 30, 2012 September 30, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 21 POPLAR FOREST PARTNERS FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Class A Shares December 31, 2009* Year Ended Year Ended through September 30, 2012 September 30, 2011 September 30, 2010 Net asset value, beginning of period $ $ $ Income from investment operations: Net investment income^ Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) ) — From net realized gain on investments )# ) — Total distributions ) ) — Net asset value, end of period $ $ $ Total return % -6.44 % %+ Ratios/supplemental data: Net assets, end of period (thousands) $ $ $ Ratio of expenses to average net assets: Before fee waiver % % %++ After fee waiver % % %++ Ratio of net investment income/ (loss) to average net assets: Before fee waiver % % %)++ After fee waiver % % %++ Portfolio turnover rate % % %+ * Commencement of operations. ^ Based on average shares outstanding. + Not annualized. ++ Annualized. # Less than $0.01. The accompanying notes are an integral part of these financial statements. 22 POPLAR FOREST PARTNERS FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Institutional Class Shares December 31, 2009* Year Ended Year Ended through September 30, 2012 September 30, 2011 September 30, 2010 Net asset value, beginning of period $ $ $ Income from investment operations: Net investment income^ Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) ) — From net realized gain on investments )# ) — Total distributions ) ) — Net asset value, end of period $ $ $ Total return % -6.18 % %+ Ratios/supplemental data: Net assets, end of period (thousands) $ $ $ Ratio of expenses to average net assets: Before fee waiver % % %++ After fee waiver % % %++ Ratio of net investment income to average net assets: Before fee waiver % % %++ After fee waiver % % %++ Portfolio turnover rate % % %+ * Commencement of operations. ^ Based on average shares outstanding. + Not annualized. ++ Annualized. # Less than $0.01. The accompanying notes are an integral part of these financial statements. 23 POPLAR FOREST PARTNERS FUND NOTES TO FINANCIAL STATEMENTS at September 30, 2012 NOTE 1 – ORGANIZATION The Poplar Forest Partners Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company.The investment objective of the Fund is to seek long-term growth of capital.The Fund currently offers Class A shares and Institutional Class shares.Class A shares are subject to a maximum front-end sales load of 5.00%, which decreases depending on the amount invested.The Fund’s Class A shares and Institutional Class shares commenced operations on December 31, 2009. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders.Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for the open tax years of 2010-2011, or expected to be taken in the Fund’s 2012 tax returns. The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions:Security transactions are accounted for on the trade date.Realized gains and losses on securities sold are calculated on the basis of specific cost.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of the Fund based upon their relative net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. 24 POPLAR FOREST PARTNERS FUND NOTES TO FINANCIAL STATEMENTS at September 30, 2012, Continued The Fund distributes substantially all net investment income, if any, and net realized gains, if any, annually. The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America. To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. E. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period.Actual results could differ from those estimates. F. Events Subsequent to the Fiscal Year End:In preparing the financial statements as of September 30, 2012, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. 25 POPLAR FOREST PARTNERS FUND NOTES TO FINANCIAL STATEMENTS at September 30, 2012, Continued Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities:The Fund’s investments are carried at fair value.Equity securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”).These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. Short-Term Securities:Short-term securities having a maturity of 60 days orless are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of September 30, 2012: 26 POPLAR FOREST PARTNERS FUND NOTES TO FINANCIAL STATEMENTS at September 30, 2012, Continued Level 1 Level 2 Level 3 Total Common Stocks Administrative Support and Waste Management $ $
